Citation Nr: 0910913	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-40 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty in the U.S. Air Force from May 1948 through 
March 1970.  The Veteran died in October 2005.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a July 2006 rating decision of the New Orleans 
Department of Veterans Affairs (VA) Regional Office (RO).  
The claims file is now in the jurisdiction of the RO in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in October 2005; the listed immediate 
cause of his death was chronic obstructive pulmonary disease 
(COPD); tobacco usage was listed as other significant 
condition to death, but not resulting in the underlying 
cause.

2.  During his lifetime the Veteran had not established 
service connection for any disability.

3.  The Veteran's death-causing COPD was not manifested in 
service and is not shown to have been related to his service. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1103, 1310, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.312 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.
The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A December 2005 letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  The December 2005 letter also 
provided a detailed explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  [As the Veteran did not 
have any service-connected disabilities, the question of how 
she could establish service connection based on an already 
service-connected disability is moot.]  She has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  

In correspondence received in January 2006, the appellant 
identified 3 hospitals where the Veteran was treated, as well 
as 4 treating physicians (Dr. E. W., Dr. C.S., Dr. H., and 
Dr. E.); records releases for the hospitals were provided.  
The RO obtained the hospital records, which also contained 
records of treatment by 2 of the 4 physicians named, Drs. 
E.W. and C.S.  None of the records obtained involved 
diagnosis of or treatment for COPD.  Records from Dr. H. and 
Dr. E. were not sought.  As part of the duty to assist, VA is 
required to request pertinent treatment records identified by 
the appellant.  However, if the records are not pertinent to 
the matter at hand, VA has no obligation to obtain them.  
Here, the record is devoid of any allegation by the appellant 
that any of the Veteran's treating physicians, including Dr. 
H. and Dr. E., has ever suggested a nexus between his 
military service and his death from COPD some 35 years after 
retirement.  Thus, there is no evidence that records from Dr. 
H. and Dr. E. would be pertinent to this matter, and VA has 
no duty to obtain them.  

The Veteran's service treatment records (STRs) are associated 
with the claims file, and pertinent post-service treatment 
records have been secured.  The appellant has not identified 
any evidence that remains outstanding.  Absent any competent 
(medical) evidence suggesting that COPD, the listed cause of 
the Veteran's death, may be related to his service, 
development for a medical nexus opinion in such matter is not 
warranted.  38 C.F.R. § 3.159; Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004).  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The Veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was personnel clerk.  (This 
particular DD Form 214 covered only the final 4 1/2 years of 
the Veteran's service.)  On the questionnaire he completed at 
the time of his separation examination in January 1970 he 
listed his occupation as "carpenter."

The Veteran's STRs are silent for complaints or diagnosis of 
chronic obstructive pulmonary disease (COPD).  In June 1948, 
he was admitted to a base hospital in San Antonio for 
pneumonia in the lower lobe of his right lung.  A chart note 
for an unrelated hospitalization in January 1959, reveals 
that he smoked 1 1/2 packs of cigarettes per day.  In December 
1965 and February 1966 he complained of chest pains on deep 
breathing, but examination revealed his chest sounds were 
normal; he was advised to cut down on smoking.  A report of a 
periodic examination in January 1969 stated that his lungs 
were clear, although he reported suffering from chronic 
coughs, colds, and sinusitis, which had been successfully 
treated with medication.  The report of that examination 
further noted that he exhibited shortness of breath on 
exertion, but no treatment was sought.  

On January 1970 retirement examination, the Veteran's chest 
and lungs were normal on clinical evaluation; a chest x-ray 
was also normal.  The examiner noted that the Veteran was 
easily susceptible to seasonal colds which were relieved by 
self-treatment with over-the-counter medication.  In an 
associated medical history report the Veteran indicated that 
he had not had pain or pressure in the chest, shortness of 
breath, or a chronic cough. 
Private medical records from 1986 to 1994 do not show a 
diagnosis of, or treatment for, COPD (in July 1986 there was 
a notation of "some COPD-type changes" seen on x-ray).  At 
that time, the Veteran was admitted to Our Lady of the Lake 
Hospital for carotid occlusive disease and subsequent cardiac 
artery bypass.  A chest x-ray showed clear lung fields, but 
did note the COPD-type changes.  In October 1986 it was noted 
that the Veteran was a smoker.  

October 1987 hospital records from Baton Rouge General 
Hospital reflect that the Veteran was still a smoker.  He 
provided a history of smoking one pack of cigarettes per day 
since he was 16 years old.

Records from Summit Hospital for July 1997 show the Veteran 
was admitted for a possible stroke (later determined to be a 
transient ischemic attack), that he was a smoker with a 
history of high blood pressure, that he had suffered 2 heart 
attacks (in 1986 and 1987), and that there was a family 
history of stroke and coronary artery disease.  

The Veteran died in October 2005 at the age of 76.  The death 
certificate lists the cause of death as COPD, with a 
significant contributing factor of tobacco usage.  No autopsy 
was performed.  At the time of his death, the Veteran had no 
service-connected disabilities, nor had he sought service 
connection for any conditions.  

On VA Form 21-4142, Authorization and Consent to Release 
Information, the appellant noted that the Veteran's COPD was 
diagnosed in 2003.  In various statements during the appeal 
period, she contends that his death is attributable to his 
military service, specifically his work with radar equipment 
and other electronics.

C.	Legal Criteria and Analysis

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation.  38 C.F.R. § 3.312(a).  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
"In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection."  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The showing of chronic disease in service requires a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Therefore, service connection for the cause of a 
Veteran's death may be demonstrated by showing that death was 
caused by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established. 

Service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to tobacco 
usage by the Veteran during service is prohibited.  
38 U.S.C.A. § 1103.  VA compensation is not warranted for 
claims received after June 9, 1998 for disabilities or death 
attributed to tobacco usage.  38 C.F.R. § 3.300.
When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The record does not contain any evidence that COPD was 
manifested in service.  Although the Veteran's STRs show that 
he was treated for pneumonia and had reported shortness of 
breath in service, there is no indication that these 
conditions are in any way related to his death from COPD some 
35 years after retirement.  In fact, the first possible signs 
of COPD were only noted in an x-ray report of July 1986, 16 
years postservice.  Consequently, service connection for the 
cause of the Veteran's death on the basis that the disease 
that was the primary cause of death became manifest in 
service is not warranted. 

As recently as 1997, the medical records in the claims file 
do not reflect any diagnosis of COPD, with the possible 
exception of the "COPD-type changes" noted in 1986.  A 
lengthy period of time between service and the first post-
service clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that the current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  There are, however, 
several references, beginning in 1959, to the Veteran's long 
history of tobacco use.  In addition, the death certificate 
specifically cites tobacco use as a significant contributing 
factor to his cause of death.  As noted above, VA 
compensation is not payable for disability or death based on 
tobacco use in service in claims received after June 1998.  
Consequently, as a matter of law, service connection for COPD 
based on the Veteran's tobacco usage in service is not 
warranted.  

The appellant asserts that, during his early years in 
service, the Veteran worked with electronics, particularly 
radar systems.  She alleges that his COPD and death were 
somehow the result of this work.  Her statements regarding a 
possible connection between the Veteran's alleged work with 
radar systems and COPD are not competent evidence, as she is 
a layperson, and lacks the training to opine regarding 
medical etiology; the etiology of COPD (whether it may result 
from electrical work, or work with radar) is a medical 
question not capable of resolution by lay observation or 
opinion .  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  There is no medical opinion in the record 
regarding a nexus between the Veteran's COPD and his alleged 
work in electronics in service.  The Court has held that the 
Board may consider only independent medical evidence to 
support its findings.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  Regardless of the Veteran's MOS, to substantiate 
the claim of service connection for the cause of the 
Veteran's death, the appellant must still show an etiological 
relationship between his death-causing COPD and his military 
service.  The evidence of record does not do so (and, as was 
noted above, because the evidence of record does not even 
suggest there was a nexus between the Veteran's COPD and 
alleged work in electronics or radar in service, further 
development for an opinion in the matter is not necessary).  

Thus, the preponderance of the evidence is against the claim 
of service connection for the cause of the Veteran's death.  
The benefit of the doubt doctrine does not apply; the claim 
must be denied. 


ORDER

Service connection for the cause of the Veteran's death is 
denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


